The Honorable Bob Johnson State Representative Post Office Box 173 Bigelow, Arkansas 72016
Dear Representative Johnson:
This is in response to your request for an opinion regarding the compensation of a director for a regional water distribution district. You have presented the following question:
  Does the compensation plan of Regional Water Distribution Districts comply with Arkansas Code Annotated § 14-116-306, as amended by Act 709 of 1997? For example, if directors are compensated $200 per month of service regardless of the number of meetings held that month, are they able to hold three or four meetings in one month, and then hold no meetings in another month?
It is my opinion that, pursuant to Act 709 of 1997, a director may receive up to $200.00 each day as compensation for attending meetings of the board or any of its committees; however, no more than $400.00 may be paid as compensation to any director for meetings held in any calendar month.1 It is also my opinion that there is no limitation upon the number of board or committee meetings that may be held each month; therefore, the board of directors of a regional water distribution district is generally not prohibited from holding several meetings in one calendar month and no meetings in another calendar month. Thus, the board of directors of a regional water distribution district may hold as many meetings as they wish during a month, but under no circumstances may a director be compensated more than $400 in any calendar month.
Arkansas Code Annotated § 14-116-306 governs the compensation to be paid to the directors of a regional water distribution district. Act 709 of 1997 amends A.C.A. § 14-116-306 to provide as follows:
  The directors provided for, upon majority vote of the board, may receive the sum of no more than two hundred dollars ($200) each day as compensation for attending meetings of the board or any of its committees. However, not more than four hundred dollars ($400) shall be paid to any director for meetings held in any one (1) calendar month, together with the director's reasonable and necessary expenses.
Thus, A.C.A. § 14-116-306, as amended, specifically provides that a director may receive up to $200 each day as compensation for attending meetings of the board or any of its committees. It must, however, be emphasized that directors are not simply compensated for a month of service; the directors may be compensated up to $200 for attending
meetings of the board or any of its committees.
In addition, A.C.A. § 14-116-306, as amended, provides that no more than $400 shall be paid to any director as compensation for meetings held in any one calendar month. Although this provision limits the amount of compensation, it does not limit the number of board or committee meetings that may be held each month. Further, the board of directors is not required to meet every month. See A.C.A. § 14-116-308 (1987) (regular meetings of the board of directors shall be held quarterly). Consequently, it is my opinion that the board of directors of a regional water distribution district is generally not prohibited from holding several meetings in one calendar month and no meetings in another calendar month. Act 709 of 1997, however, places a $400 cap on the amount of compensation which may be received by directors for meetings attended in any calendar month.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Warren T. Readnour.
Sincerely,
WINSTON BRYANT Attorney General
WB:WTR/cyh
1 The effective date of Act 709 of 1997 is August 1, 1997. See Op. Att'y Gen. No. 97-144.